Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 7780081) in view of Cheng (US 20210209575)

1. A computer-implemented method for automatically registering items in a physical shopping cart, the method comprising: 
detecting a change in a weight of items in the physical shopping cart (Cheng, i.e. par. 72-76, 95-96, 101-103); 
receiving, from an optical device, image data for the physical shopping cart (Cheng, i.e. par. 72-76, 95-96, 101-103);; 
performing image recognition on the image data to identify a plurality of items in the physical shopping cart (par. 88-98); 
determining whether the plurality of items in the physical shopping cart identified from the image recognition includes an item that corresponds with the detected change in the weight of items in the physical shopping cart (Figs. 3-4, par. 74, 96-103); and 
in response to determining no item from the plurality of items corresponds with the detected change in the weight of items in the physical shopping cart, causing a message to be displayed on a User Interface (UI) indicating that no item was detected (Cheng, par. 101-103; if an item is removed from or added into the cart detected by a change in cart weight algorithm and video analysis, the screen is updated; it is unclear if a message is displayed when no item is determined to corresponds to a detected weight change; however, Cheng also mentions that “If identification results of the weight algorithm and the video algorithm are inconsistent, the touch-screen computer prompts the user to re-operate” (par. 103), thus a message to the effect that no new item is found to corresponds to a detected weight change would have been obvious to one of ordinary skill in the art before the time of invention to be displayed);
2.1, where causing a message to be displayed on a UI indicating that no item was detected includes generating a prompt on the UI asking a user to enter item information for an item (Cheng, par. 77-79, 101-103, see discussion regarding claims above).  
7.1, where the method further comprises: identifying a first item corresponding to the change in the weight of items in the physical shopping cart; and sending a notification to one of an inventory application and a shopping list application indicating that the correlated item was added to the cart (Cheng, par. 77-79, 101-103).
Re claim 8-9, 17, see discussion regarding claims above.
Claim(s) 3-4, 6,10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20210209575) in view of Gumaru (US 20190318417 )
Re claim 3.1, Cheng is silent to the optical device is a component of a user client device 
Gumaru discloses “Detecting placement of items in relation to a smart shopping apparatus is preferably performed by a shopping apparatus processing system (e.g., based on the collected sensor data) of the smart shopping apparatus, but can additionally or alternatively be performed by any suitable component ( e.g., remote computing system, user device such as a mobile computing device, etc.).  (par. 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gumaru so that the user can monitor and verify the correct accounting of items in the shopping cart. It would have also been obvious before the effective filing date of the claimed invention that the images captured by the user handheld device can be sent to the cart for processing.
4.3, where the UI comprises a graphical user interface of the user client device (Gumaru, Fig. 7)
6. 1, where the method further comprises: identifying a first item corresponding to the change in the weight of items in the physical shopping cart; determining a weight of the first item based on the change in the weight of items in the physical shopping cart;    obtaining a price by weight for the first item; calculating a total price for the correlated first item based on the weight of the correlated first item and the price by weight for the correlated first item; and causing the total price for the correlated first item to be displayed on the UI (Gumaru, par. 65-70)
10.8, where: the cart controller includes a communications transceiver; the method for automatically registering items further comprises establishing a communication link between the cart controller and a user client device using the communications transceiver;[[ the item image data is received from the user client device via the communication link; and[[,]] the UI comprises a graphical user interface of the user client device (Gumaru, Fig. 4-7, par. 35, 39, 105)
Re claim 12-18, see discussion regarding claims above.
20.15, where the method further comprises: receiving a debit amount from the cart controller indicating a price for the items in the automated shopping cart; committing a debit transaction to pay the price of the items in the automated shopping cart; and [[if]] when the debit transaction is successfully committed, sending a debit transaction confirmation to the cart controller (Gumaru, Fig. 8, 10, par. 80, 117)
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887